Citation Nr: 0710639	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  96-45 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1967.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in November 1995 and 
August 2002 by the Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was before the Board previously, in September 2004, 
when claims to reopen the previously denied claims for 
service connection for PTSD and an acquired psychiatric 
disorder other than PTSD were granted.  The claims for 
service connection for PTSD and an acquired psychiatric 
disorder other than PTSD were thereafter remanded for further 
development.

Unfortunately, as will be explained below, the Board finds it 
is again necessary to remand the claim for service connection 
for PTSD for further development.  

The veteran testified before a Veterans Law Judge in June 
2004.  However, before the veteran's claim could be returned 
to the Board for adjudication, the Veteran's Law Judge who 
heard the veteran's testimony in June 2004 retired.  The 
veteran was given an opportunity to testify again before a 
Judge who would render a decision in his claim, but he 
declined to do so in February 2007.  A transcript of the June 
2004 hearing has been made and is associated with the claims 
file.  

The issue of entitlement to service connection for PSTD being 
remanded is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The medical evidence establishes that the veteran is 
diagnosed with major depressive disorder that had its onset 
during active service.


CONCLUSION OF LAW

Entitlement to service connection for major depressive 
disorder, as an acquired psychiatric disability other than 
PTSD, is appropriate.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 
5103 and 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, provides that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence unless no 
reasonable possibility exists that such assistance will aid 
in substantiating the claim.  Given the favorable outcome to 
reopen the claim, no conceivable prejudice to the veteran 
could result from this adjudication.  See Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).

The veteran claims service connection for an acquired 
psychiatric disorder other than PTSD as a result of his 
active service.  He and his representative testified before a 
Veterans Law Judge in June 2004 that the veteran was found to 
be severely depressed while on active service, in 1966.  The 
veteran testified he underwent a total breakdown shortly 
after his discharge from active service and was hospitalized.  
The veteran's representative argued that the veteran was 
ultimately diagnosed with depression, and that the medical 
evidence demonstrated that he had manifested this condition 
continuously since his discharge from active service.  After 
review of the record, the Board finds that the medical 
evidence supports these contentions.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Service connection may be also granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  This rule 
does not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2006).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
psychoses to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002 & Supp. 2005).  A veteran is entitled to the 
benefit of the doubt when there is an approximate balance of 
positive and negative evidence.  See also, 38 C.F.R. § 3.102.  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

In the present case, service medical records reflect that the 
veteran was treated for complaints of depression during 
active service.  An April 1966 entry notes that he was very 
depressed.  The entry indicates that he had used narcotics 
for three years.  He was referred to mental hygiene.  An 
entry from mental hygiene shows that the veteran was treated 
for complaints of depression.  The provisional diagnosis was 
of drug addiction.  The type of drug, and whether it was a 
legal, diagnosed drug, or an illegal drug, was not specified.  
A final diagnosis recorded in June 1966 shows that the 
veteran was diagnosed with an antisocial personality which 
had existed prior to service.  There are no further entries 
concerning his mental condition.  Report of medical history 
and examination at entrance to active service, dated in 
October and December 1965, reflect no defects, abnormalities, 
diagnoses, or other findings concerning any psychiatric 
disorders.  Similarly, his reports of medical history and 
examination at discharge, dated in September 1967, show no 
defects, abnormalities, diagnoses, or other findings 
concerning any psychiatric disorder-including personality 
deviation.  Markedly, the examiner noted that the veteran's 
medical history had been reviewed and had been found to be 
clinically insignificant.  

Service personnel records concur, showing no record of an 
administrative or punitive actions taken against the veteran 
for illegal drug use.  These records show the veteran served 
in Vietnam from September 1966 to September 1967, which is 
subsequent to his treatment for depression.  For the first 
part of service, these records reflect that he ran afoul of 
authority, and was subjected to Article 15 punishment for 
minor offenses, including brief periods of absence without 
leave, and for failing to obey a direct order.  His 
performance marks were noted to be satisfactory.  However, 
during the second period of service, his performance marks 
were excellent and he was promoted three times, achieving the 
rank of specialist 4.  He was honorably discharged.

Shortly after his discharge in 1967, VA hospital records 
dated in February 1968 show the veteran was hospitalized for 
swelling, itching and tenderness over his body which was 
eventually found to be an allergic reaction.  VA hospital 
records dated in May to June 1968 reflect he was again 
hospitalized for anxiety reaction with depression.  He 
reported complaints of nervousness, anxiety, tension and 
depression.  He reported he had been given Thorazine by a 
friend, and the hospital staff noted him to exhibit symptoms 
of restlessness and oculo-gyric crisis.  Librium and Elavil 
was prescribed with improvement.

A statement provided by the veteran's private physician, 
Frank Ferrante, M.D., dated in October 1977, reveals that he 
treated the veteran as early as January 1968 with Thorazine 
for a nervous disorder, prior to the veteran's 
hospitalization in the VA hospital.  The physician stated he 
had known the veteran all his life.

Thereafter, VA examination in April 1989 diagnosed major 
depressive disorder, based on patient's history, review of 
the veteran's medical records, and mental status examination.  
It is noted that the veteran reported onset of symptoms 
associated with his service in Vietnam, and that he had been 
hospitalized for several months shortly after his discharge 
from active service, in 1968.  The veteran stated he had 
sought treatment, but had been reluctant to submit to 
hospitalization for fear of again being hospitalized for a 
long period of time.  In addition, the examiner noted that 
the veteran reported symptoms of auditory hallucinations, 
nightmares, and survivor guilt.  However, the examiner did 
not then offer an opinion as to the onset or cause of his 
symptoms. 

VA hospital records show diagnoses of depression in March 
1990 and of adjustment disorder with mixed, anxious and 
depressed mood in AXIS I and atypical personality disorder in 
AXIS II in January 1991.  

In July 1991, the veteran again underwent VA examination, at 
which time he was diagnosed with recurrent major depression 
with psychotic features in AXIS I, which the examiner opined 
may possibly have been precipitated by stressors in the 
combat zone.  In AXIS II, the examiner diagnosed mixed 
personality traits with some passive dependence passive-
aggressive traits.  The examiner opined that the veteran's 
psychiatric symptoms appeared to have had their onset at the 
time of the veteran's discharge from active service, as the 
interval in time between discharge and his first psychiatric 
treatment was very short.  However, the examiner stated that 
the veteran's claims file had not been reviewed.  Results of 
clinical testing showed signs of exaggerated endorsement of 
pathological signs, and hence were found to be invalid.  

In March 1992, the Social Security Administration (SSA) found 
the veteran totally disabled effective in March 1991.  
Records from the Orange County California Health Care Agency 
documents that the diagnosis was then recurrent major 
depression with psychotic features.

Private medical records show various diagnoses of recurrent 
major depression with psychotic features and inadequate, 
schizoid, avoidant personality disorder in 1991, with 
diagnoses of major depression and PTSD in 1992 through 1995.  

In November 2000, the veteran submitted an evaluation 
conducted by James. J. Cavanagh, M.D., Board Certified in 
Psychology.  The physician diagnosed PTSD, chronic and 
severe, and opined that the veteran did not evidence a 
personality disorder.  Rather, symptoms of hopelessness and 
passivity, which the veteran did exhibit, were not sufficient 
to warrant a formal personality disorder diagnosis.  The 
physician noted that the veteran was moderately depressed.  

In April 2002, the veteran underwent further VA examination, 
at which time he was diagnosed with schizoaffective disorder.  
Noting that the veteran did not meet the criteria for PTSD, 
the examiner nonetheless opined that the diagnosis 
represented a continuation of the veteran's previous 
diagnoses of major depressive disorder, major depressive 
disorder with psychotic features, adjustment disorder, and 
PTSD.  The examiner further noted that the veteran may have 
been manifesting the disorganization and impaired judgment in 
the Army that subsequently characterized his mental illness.  
It was opined that "It appears at least as likely as not 
that his emotional disorder began or was exacerbated by his 
military service."

As noted above, in the Introduction, the veteran testified 
before a Veterans Law Judge in June 2004.  In September 2004, 
his claims to reopen the previously denied claims for service 
connection for PTSD and an acquired psychiatric disorder 
other than PTSD were reopened and remanded.  The remand was 
to allow for clarification of the veteran's precise 
psychiatric diagnosis and a determination of their 
etiologies.

Accordingly, the veteran underwent further VA examination in 
September 2006.  The examiner noted that the veteran's 
psychiatric examination in October 1965, prior to entry into 
active service, was normal.  He cited the veteran's inservice 
psychiatric treatment and diagnosis of antisocial personality 
disorder in 1966, his subsequent service in Vietnam, from 
1966 to 1967, and honorable discharge from active service.  
The examiner further observed that the veteran had been 
treated for his psychiatric condition for the 40 years since 
his discharge, including a nervous breakdown shortly after 
his discharge from active service, in patient 
hospitalizations, and multiple medication trials.  The 
examiner diagnosed major depressive disorder in AXIS I and no 
disability in AXIS II.  The examiner opined that it is least 
as likely as not that the veteran's present psychiatric 
disorder initially manifested itself during active service.  
The examiner further opined that the evidence did not show, 
unmistakably, that the veteran suffered from a psychiatric 
condition prior to his military experience.  The examiner 
stated he had reviewed the veteran's claims file in 
conjunction with examining the veteran.

In the present case, the Board finds the opinion of the 
September 2006 VA examiner to be of great probative weight.  
This is so for several reasons.

First, the examiner had full review of the claims file, 
including the veteran's service medical and personnel 
records, post-service VA and non-VA treatment records, prior 
VA and private evaluations, and the veteran's statements and 
testimony.  

Moreover, the September 2006 observations and opinions are 
consistent with the evidence.  In particular, service medical 
records show no findings of any psychiatric condition at 
entrance to active service.  Yet, the veteran was treated for 
complaints of depression during service.  While these records 
purport to evidence signs of narcotics use, this finding was 
never fully explained, and service personnel records show no 
record of administrative or punitive action of any kind taken 
against the veteran for illegal drug use.  Rather, the record 
shows he went to Vietnam following his treatment for 
depression.  After some initial difficulty, he achieved 
several promotions and excellent performance evaluations.  He 
served to the end of his term, achieving an honorable 
discharge.  Thereafter, despite the absence of any 
psychiatric condition noted on his medical examination at 
discharge, and within the year following his discharge from 
active service, VA hospital records show the veteran was 
hospitalized in March 1968 and treated for anxiety reaction 
with depression.  A note from a private treating physician 
indicates that treatment with Thorazine for nervousness began 
earlier, in January of that year.  Subsequent VA and non-VA 
records show continuing treatment from 1968 to the present 
for psychiatric diagnoses including depression, to include 
prescribed medication, hospitalizations, and application for 
disability benefits.  It is noted that SSA benefits were 
granted with onset of disability in 1991 based on findings of 
major depression, and that VA itself granted nonservice 
connected pension effective in June 1991 based on a finding, 
in part, of depression.

Finally, the September 2006 opinion is consistent with the 
opinions of other VA examiners.  For instance, the July 1991 
VA examiner opined that the veteran's psychiatric symptoms 
appeared to have had their onset at the veteran's discharge 
from active service and could possibly have been precipitated 
by stressors in the combat zone.  And, in April 2002, the VA 
examiner opined that the psychiatric condition then diagnosed 
was a continuation of the veteran's previously diagnosed 
psychiatric conditions including major depression and PTSD.  
Viewed in context with the September 2006 opinion-which was 
made with review of the claims file, to include service 
medical and personnel records, VA and non-VA treatment 
records, and the VA examination reports themselves-the July 
1991 and April 2002 reports lend to the overall probative 
strength of the September 2006 VA opinion.  See also Grover 
v. West, 12 Vet. App. 109, 112 (1999); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991); LeShore v. Brown, 8 Vet. App. 406, 
409 (1995). 

After thorough review of the record, the Board finds that the 
evidence supports the grant of service connection for an 
acquired psychiatric disorder other than PTSD.  See 38 C.F.R. 
§ 3.102 (2006).

Service connection for major depressive disorder, as an 
acquired psychiatric disorder other than PTSD, is therefore 
granted.  


ORDER

Service connection for major depressive disorder, an acquired 
psychiatric disorder other than PTSD, is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.


REMAND

The veteran also seeks entitlement to service connection for 
PTSD.

The medical evidence has shown that the veteran has been 
variously diagnosed with PTSD, as well as other acquired 
psychiatric disorders, as noted above.  However, in the 
present case, the stressors are of pertinent concern.  

In September 2004, the Board remanded this claim for further 
development.  The RO/AMC was asked to request that the 
veteran provide specific details about the stressful events 
he claims to have experienced while serving in Vietnam, and 
to be advised that it was vital he provide this information.  
Following the veteran's response, if he did respond, the 
RO/AMC was to request verification of his stressors.  Then, 
if, and only if, the veteran responded, was the RO/AMC to 
request verification of the stressors.  If, and only if, the 
stressors were verified, the RO/AMC was to request specific 
VA examination for PTSD to determine if the disorder was 
present and, if so, if it was related to his identified 
stressors.

The veteran failed to respond to the request to provide 
further, specific information on his stressors.  Therefore, 
the instructions for the September 2006 VA examination 
specifically asked that the examination be for conditions 
"other than PTSD."  

The veteran's claim for PTSD was made prior to the holding of 
the U.S. Court of Appeals for Veterans Claims in Pentecost v. 
Principi, 16 Vet. App. 124, 128-9 (2002).  In Pentecost the 
Court indicated that a rocket or mortar attack at a large 
base in Vietnam may be a sufficient PTSD stressor, and a 
veteran's claimed personal exposure to the attack will be 
satisfactorily corroborated by his presence with his unit 
which was known to be generally exposed to the attack.

The veteran's recent testimony concerning his stressors, in 
June 2004 and June 2000, was remarkably vague.  However, the 
veteran provided a stressor statement in 1999 in which he 
averred he had been ambushed on a supply run in or around 
June 1967 on Highway 1 south of Na Trang.  He stated that he 
was separated from the rest of the convoy and was captured.  
In subsequent testimony, he reported similar events, averring 
he was able to get away and return to base on his own.  He 
has also reported to health care providers symptoms of 
survivor guilt, and that he doesn't know why he survived when 
so many others died.  Service personnel records show that the 
veteran served as a supply clerk (military occupational 
specialty (MOS) 76A10) and was assigned to the 423rd Repair 
Parts Company (GS) (also known as the 423rd Supply Company 
(Repair Parts Forward (GS)) from September 1966 to December 
1966, and to the  539th Supply Company (also known as the 
539th Supply Company (Repair Parts Forward (GS)) from 
December 1966 to September 1967.  His conduct was 
satisfactory while assigned to the 423rd.  When assigned to 
the 539th, it was excellent, and he was promoted to 
specialist 4.  These records further show he was credited 
with having participated in the Vietnam Counteroffensive, 
Phase II.

Given that some information can be gleaned about the 
veteran's service and his units of assignment from his 
service personnel records, and the Court's holding in 
Pentecost, the Board finds it is necessary to make another 
attempt to verify the veteran's stressors.  See 38 C.F.R. 
§ 3.159(c)(4) (2006).

However, the veteran is cautioned that "[t]he duty to assist 
is not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  

In view of the foregoing, this appeal is REMANDED to the RO 
via the AMC for the following action:

1.  Ask the veteran to provide specific 
information about his claimed stressors.  
Inform the veteran of the necessity of 
providing specific information such as to 
allow verification, and caution him that 
failure to respond could mean the denial 
of his claim.

Remind the veteran that he may submit the 
statements of persons with whom he 
served, i.e., "buddy statements," 
attesting to the stressful events he 
experienced.  In addition, he may submit 
copies of letter he may have sent home 
describing some of these events at the 
time, or statements of family and 
friends, or others, to whom he may have 
confided the events at the time they 
occurred or immediately following, to 
help corroborate his statements and 
provide additional details.

2.  Regardless of whether or not the 
veteran responds, obtain from National 
Archives and Records Administration 
(NARA) and/or any other agency deemed 
appropriate unit histories, morning 
reports, and operating reports/lessons 
learned (OR/LL) for the following units 
and time periods:

*	423rd Repair Parts Company (GS) 
(also known as the 423rd Supply 
Company (Repair Parts Forward (GS))
o	September to December 1966
*	539th Supply Company (also known as 
the 539th Supply Company (Repair 
Parts Forward (GS))
o	January to March 1967
o	April to June 1967
o	July to September 1967.

If records for the 423rd or 539th cannot 
be located, request assistance from the 
service department to determine the 
units' parent commands, and request the 
pertinent records for the parent 
commands.  The Board notes that an 
internet search reveals the 539th Supply 
Company received a Meritorious Unit 
Commendation for the time period from 28 
September 1966 through 1 June 1967.  The 
veteran was attached to the unit during 
this time.

Perform any and all follow-up indicated.

3.  Take all appropriate actions to 
verify the veteran's stressors.

4.  If the veteran's stressors are 
verified, make arrangements for the 
veteran to be afforded an examination by 
the appropriate specialists to determine 
the nature, extent, and etiology of his 
claimed PTSD.  All indicated tests and 
studies should be performed.  The claims 
folder, including all newly obtained 
evidence, a copy of this remand, the 
veteran's 1999 stressor statements and 
June 2000 and June 2004 hearing 
transcripts must be sent to the 
examiner(s) for review.  The examiner 
should summarize the medical history, 
including the onset and course of the 
veteran's claimed PTSD; describe any 
current symptoms and manifestations 
attributed to the claimed PTSD; and 
provide diagnoses for any and all 
psychiatric pathology.

The examiner(s) are requested to provide 
the following opinion:

*	Is a diagnosis of PTSD appropriate?

*	If PTSD is diagnosed, the 
examiner(s) are requested to 
identify the stressor(s) to which 
the diagnosis is attributed.

If the examiner(s) cannot so opine, they 
are so requested to state.

5.  After undertaking any other 
development deemed necessary in the 
present case, in addition to that 
specified above, re-adjudicate the 
veteran's claim for service connection 
for PTSD, including consideration of 
Pentecost, supra.  If any benefit sought 
on appeal remains denied, the veteran 
should be provided a Supplemental 
Statement of the Case.  The SSOC must 
notify the veteran of all relevant 
actions taken on his claim for benefits, 
and summarize the evidence and discussion 
of all pertinent regulations.  Allow an 
appropriate period of time for response.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The veteran is advised that 
failure to appear for scheduled VA examination without good 
cause could result in the denial of his claims.  38 C.F.R. 
§ 3.655 (2006).  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The Board intimates no opinion as to the ultimate outcome of 
this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


